                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF MARYLAND

United States of America                    *
                                            *       Case No.: 1:19-cr-00449
v.                                          *
                                            *
Kenneth Ravenell                            *
                                            *
              Defendant.                    *
                                            *
*      *      *       *       *      *      *       *      *      *       *      *          *   *

             MOTION TO SEAL DEFENDANT’S REPLY IN SUPPORT OF
                          MOTION TO SUPPRESS

       Mr. Kenneth Ravenell, by and through undersigned counsel, hereby moves this Court for

leave to file under seal Defendant’s Reply in Support of Motion to Suppress and all attached

exhibits. The basis of this request is that the Reply in Support of Motion to Suppress and

supporting exhibit refer to documents that are covered by this Court’s Consent Discovery and

Protective Order [ECF-37].

       WHEREFORE, Mr. Ravenell requests that this Court grant this Motion and place the

Defendant’s Reply in Support of Motion to Suppress and all attached exhibits, under seal.




                           [SPACE INTENTIONALLY LEFT BLANK]
June 19, 2020   Respectfully submitted,

                SCHULTE ROTH & ZABEL LLP

                /s/ Aislinn Affinito
                ______________________________
                Peter H. White (D.C. Bar: 468746) (VA Bar: 32310)
                Aislinn Affinito (D.C. Bar: 1033700) (CA Bar:
                300265)
                McKenzie Haynes (D.C. Bar: 1644567) (N.Y. Bar:
                5683859)
                Schulte Roth & Zabel
                901 Fifteenth Street, NW, Suite 800
                Washington, DC 20005
                pete.white@srz.com
                aislinn.affinito@srz.com
                mckenzie.haynes@srz.com
                Attorneys for Kenneth Ravenell


                Outlaw PLLC

                /s/ Lucius T. Outlaw III
                _______________________________
                Lucius T. Outlaw III (#20677)
                Outlaw PLLC
                1351 Juniper St. NW
                Washington, DC 20012
                (202) 997-3452
                loutlaw3@outlawpllc.com
                Attorney for Kenneth Ravenell




                 2
                                CERTIFICATE OF SERVICE


       I hereby certify that on this 19th day of June, 2020, I caused a copy of Defendant’s Motion

to Seal Defendant’s Reply in Support of Motion to Suppress to be served via e-mail and

ECF/PACER upon counsel for the United States of America and counsel for the Filter Team,

identified below. A true and correct copy was also filed in the District of Maryland.




                                                             /s/ Aislinn Affinito
                                                             ______________________________
                                                             Aislinn Affinito
                                                             Attorney for Kenneth Ravenell

cc:

       Leo Wise
       Matthew Maddox
       Assistant United States Attorneys
       36 South Charles Street, 4th Floor
       Baltimore, Maryland 21201
       (410) 209-4817
       leo.wise@usdoj.gov
       matthew.maddox2@usdoj.gov

       Elizabeth G. Wright
       Leah B. Grossi
       U.S. Attorney’s Office for the District of Maryland
       elizabeth.wright2@usdoj.gov
       leah.grossi@usdoj.gov




                                                3
